DETAILED ACTION
This supplemental response is being formulated and mailed to make a correction to the statutory period for reply in the Office Action Summary mailed on 05/12/2022.  Please vacate/withdraw the office action mailed on 05/12/2022. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I drawn to claims 1-25 in the reply filed on 04/06/2022 is acknowledged.
Applicant's election with traverse of Group III drawn to claims 26-27 in the reply filed on 04/06/2022 is acknowledged.  The traversal is on the ground(s) that Group III and Group I should not be subject to the present Restriction/Election and should be examined in the present case. See, for example, MPEP 806.03 notes that claims are not subject to restriction when "they are different definitions of the same disclosed subject matter, varying in breadth or scope of definition." Here, when comparing representative claim 1 to representative claim 27, we see the variance is in the scope of definition. Or stated in alternative terms, claim 27 recites a varying scope of the generic embodiment of claim 1. 
 This is not found persuasive because the functional limitation of claim 1 is very different and broader than that of independent claim 27.  The functional limitation “wherein the adjustment mechanism is capable of adjusting and/or controlling a force or forces across and/or around one or more axes of rotation of a wearer's ankle joint” as set forth in claim 1 is different from the functional limitation “wherein applying an upward force on the one or more connectors generates rotation around at least two of an anterior-posterior axis, a proximal-distal axis, or a medial-lateral axis; and{2947073-1, 121703-00001-03}6PATENT Atty. Docket No. 2301.0002 wherein a location of one or more anchor points on the distal portion or the proximal portion for the one or more connectors determines a direction or directions of force” as set forth in claim 27 is more narrower and/or more specific which would requires different interpretations and different fields of search.
The requirement is still deemed proper and is therefore made FINAL.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: (1) an adjustment mechanism as set forth in claims 1 and 19.
(2) a tensioning element as set forth in claims 2-5 and 22-24.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. 
The corresponding structure described in the specification as performing the claimed function as to (1) the adjustment mechanisms of the same or varying design (e.g. rotary dials, levers, ratchet and pawl mechanisms, or motors) that change the magnitude of force within the tensioning or compression element(s) around one or more axes as set forth in para [0032] of the specification.
(2) The tensioning element (e.g. containing elastic bands) or compression element (e.g. containing springs) as set forth in para [0018] of the specification.
 If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by McGovern et al. U.S. Publication No. (20160135978 A1).
With respect to claim 1, McGovern et al. discloses an ankle orthosis [0002] and (figs.1-3) comprising:
 a proximal portion (101, fig.3) and [0018]; 
a distal portion (103, fig.3) and [0018]; and 
a tensioning apparatus comprising an adjustment mechanism via tensioner (121) and [0018] and one or more cables (108, fig.3) and [0018] directly or indirectly connecting the proximal portion to the distal portion (as shown in fig.3); 
 wherein the adjustment mechanism or tensioner (121) is capable of adjusting and/or controlling a force or forces across and/or around one or more axes of rotation of a wearer's ankle joint [0010, a tensioning mechanism attached to the foot section and to the tibial section and configured to adjust the tension between the foot section and the tibial section in order to change the range of motion of the joint].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2,4-5, 8, 11, 15 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over McGovern et al. as applied to claim 1 above, and further in view of Smith et al. U.S. Patent No. (7,678,067).
With respect to claim 2, McGovern et al. substantially discloses the invention as claimed except a tensioning element, wherein the tensioning element is attached to or continuous with the distal portion, the proximal portion, or both, or wherein the tensioning element is provided between the distal portion and the proximal portion.
Smith et al. however, teaches an apparatus (shown in figs.1A and 2A) for providing dorsiflexion assistance in an orthotic device having ankle and foot sections joined by a hinge connection. The orthotic device may be, for example, an ankle foot orthotic or a night splint. The apparatus includes an elastic member, such as an elastomeric strap or a tensioning element (30), having a first end that is attached to an upper portion of the ankle section of the orthotic device, and a cable (20) that connects a second end of the elastic member to the foot section of the device at a position that is spaced anteriorly from the hinge connection, so that tension supplied by the elastic member creates dorsiflexion torque about the hinge connection. A tension adjuster is provided to allow the amount of torque to be adjusted to meet individual needs. An optional cable guard protects the cable from interference, and can also be used as a cable stop that effectively increases dorsiflexion force to compensate for loss of tension due to shortening of the elastic member upon dorsiflexion. The cable member may be attached to the foot section by routing it through a channel in a bridge piece under the arch area of the foot section of the device. The characteristics and amount of torque can be adjusted by adjusting the distance by which the cable attachment is spaced anteriorly (forward) of the hinge connection. The assist apparatus can readily be mounted to existing orthotic devices without requiring significant modification of the latter (abstract); as shown in (figs.1A and 2A), the tensioning element or an elastic member, such as an elastomeric strap (30) is attached to or continuous with the proximal portion.
In view of the teachings of Smith et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the ankle orthosis of McGovern et al. by incorporating tensioning element that is attached to or continuous with the proximal portion so that tension supplied by the elastic member creates dorsiflexion torque about the hinge connection.  A tension adjuster is provided to allow the amount of torque to be adjusted to meet individual needs.
With respect to claim 4, the combination of McGovern et al./Smith et al. substantially discloses the invention as claimed.  Smith et al. further teaches a tensioning element or an elastic member, such as an elastomeric strap (30) comprising elastomeric material, elastomer, band, or combinations thereof (abstract).
With respect to claim 5, the combination of McGovern et al./Smith et al. substantially discloses the invention as claimed.  Smith et al. further teaches the tensioning system or an elastic member, such as an elastomeric strap (30) is comprised of a tension adjusting mechanism such as a ratcheting strap devices ([Col.6], lines 60-67), at least one cable portion (20, fig.1), and, optionally, at least one elastomeric band, or elastomeric material, that can be adjust tensile force or forces along one or more axes (abstract).
With respect to claim 8, the combination of McGovern et al./Smith et al. substantially discloses the invention as claimed.  McGovern et al. further discloses the proximal portion and the distal portion of the ankle orthosis are connected by one or more hinges (105, fig.2) and [0018].
With respect to claim 11, the combination of McGovern et al./Smith et al. substantially discloses the invention as claimed.  McGovern et al. further discloses the distal portion of the ankle orthosis optionally integrates with a foot orthotic (103, fig.1).
With respect to claim 15, the combination of McGovern et al./Smith et al. substantially discloses the invention as claimed.  McGovern et al. further discloses wherein other footwear comprise the ankle orthosis or are integrated with the ankle orthosis (as shown in fig.1).
With respect to claim 17, the combination of McGovern et al./Smith et al. substantially discloses the invention as claimed.  McGovern et al. further discloses the ankle orthosis is affixed to a foot or ankle using a rigid material, a semi-rigid material, an inelastic material, an elastic material, or combinations thereof, wrapped around an ankle from a first part of the ankle and attached at a second part of the ankle [0020, tibial section 101 may be attached to the user's leg by a strap (not shown) connected across the opening of anterior tibial region 117 or by other fastening methods].  Note: a strap would impart some degree of rigidity.
With respect to claim 18, the combination of McGovern et al./Smith et al. substantially discloses the invention as claimed.  Smith et al. further discloses wherein the tensioning apparatus further comprises one or more adjustable springs or one or more elastomeric element, wherein the one or more adjustable springs or the one or more elastomeric element store a compressive force or forces.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over McGovern et al. as applied to claim 1 above, and further in view of Williamson U.S. Patent No. (5277699).
With respect to claim 3, McGovern et al. substantially discloses the invention as claimed except a tensioning element, wherein the tensioning element is provided between the cable and the distal portion, the proximal portion, or both.
Williamson however, teaches an orthotic device (shown in fig.11) comprising a proximal section (62) and a distal section (28) and a cable (20) and tensioning element (110) wherein the tensioning element (110) is provided between the cable (20) and the distal portion (28) and the proximal portion (62).
In view of the teachings of Williamson, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the ankle orthosis of McGovern et al. by incorporating a tensioning element, wherein the tensioning element is provided between the cable and the distal portion, the proximal portion, or both in order to ease or wholly prevent the condition known as knee snap or knee snap-back ([Col.6], lines 18-20) of Williamson.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over McGovern et al./Smith et al. as applied to claim 8 above, and further in view of Meyer et al. U.S. Patent No. (9,707,118).
With respect to claim 9, the combination of McGovern et al./Smith et al. substantially discloses the invention as claimed except one or more slots, wherein the one or more slots are optionally contained within at least one side of the hinge.
Meyer et al. however, teaches an ankle orthosis (shown in figs.1, 3 and 5) comprising a posterior shell 4 is connected with foot shell 19 by way of connecting joint 20, where joint 20 includes a flexible connector member 24 that is affixed within a cavity 25 of shell 4 by fastener 26a at one end, and is affixed within a cavity 27 of shell 19 by fastener 26b at its opposite end. A second joint 20a (FIG. 8) of substantially similar construction to joint 20 is located on the opposite side of the orthosis relative to a patient's ankle, where joints 20 and 20a thereby enable connected pivoting motion between shell 4 and shell 19 ([Col.4], lines 19-28).
In view of the teachings of Meyer et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the ankle orthosis by incorporating a slot or a cavity for housing the hinge as well as limiting a range of motion.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over McGovern et al. as applied to claim 1 above, and further in view of Kuhn et al. U.S. Patent No. (6783555).
With respect to claim 10, McGovern et al. substantially discloses the invention as claimed except the proximal portion of the ankle orthosis optionally connects to a knee orthosis and/or a hip orthosis.
Kuhn et al. however, teaches an orthotic device (shown in fig.4) comprising a proximal portion (114) and a distal portion (118) wherein the proximal portion of the ankle orthosis optionally connects to a hip orthosis (108) and ([Col.6], lines 9-19) and ([Col.3], lines 38-54).
In view of the teachings of Kuhn et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the proximal portion of McGovern et al. in like manner, optionally connects to a hip orthosis in order to provide therapy to the anatomy of the user ([Col.3], lines 15-19).

Claim 12-14 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over McGovern et al. as applied to claim 1 above, and further in view of Capra et al. U.S. Publication No. (20140257156 A1).
With respect to claim 12, McGovern et al. substantially discloses the invention as claimed except the adjustment mechanism is motorized, and wherein the force or forces generated by the tensioning mechanism are adjusted or changed automatically, partially automatically, or manually.
Capra et al. however, teaches an orthotic device comprising an adjustment device comprising a motorized tensioning device, a tensioning member operationally coupled with the motorized tensioning device to tighten the brace about the limb, and a control unit communicatively coupled with the motorized tensioning device to control adjustment of a tension of the tensioning member (abstract)and [0004].  Details of the motorized tensioning or adjustment mechanism (160, fig.1B) is taught in [0052]-[0064].
In view of the teachings of Capra et al. it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the adjustment mechanism of McGovern et al. in like manner having a motorized adjustment mechanism for the purpose of to tighten a brace or other apparel about a limb [0004] of Capra et al.
With respect to claim 13, the combination of McGovern et al./Capra et al. substantially discloses the invention as claimed.  Capra et al. further teaches one or more sensors, wherein the one or more sensors collect information on wearer compliance, range of motion, biomechanical alignment and function, stability, relative position, gait, joint health, biometrics, or combinations thereof [0018] and [0105]-[0106] and [0108].
With respect to claim 14, the combination of McGovern et al./Capra et al. substantially discloses the invention as claimed.  Capra et al. further teaches the information is used to design or modify the ankle orthosis, to effect a function of other external or implantable devices, or to apply or adjust corrective or assistive force or forces across and/or around an ankle joint [0104] and [0108].
With respect to claim 25, the combination of McGovern et al./Capra et al. substantially discloses the invention as claimed.  Capra et al. further teaches one or more sensors, wherein the force or forces provided by the tensioning apparatus are automatically adjusted based on information provided by the one or more sensors [0108].

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over McGovern et al. as applied to claim 1 above, and further in view of Porcelli U.S. Patent No. (4934355).
With respect to claim 16, McGovern et al. substantially discloses the invention as claimed except all or part of the proximal portion and/or the distal portion of the ankle orthosis are connected to or integrated with a shoe, a boot, or other footwear.
Porcelli however, teaches a foot brace or an orthosis (shown in fig.1) comprising a proximal portion (10, fig.1) and a distal portion (5) wherein the foot brace to be worn by the patient inside a shoe which brace together with the shoe holds the patient's foot laterally fixed but in a flexure position front to back and thereby applies pressure to the foot which causes transmission of repeated sensory stimuli to the brain as the foot is repeatedly moved through its trajectory of walking movement, which stimuli indicate to the patient a normal positioning and movement path of the foot and thereby fortify normal movement and positioning alignment of the foot as movement is repeated ([Col.2], lines 38-49).
In view of the teachings of Porcelli, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the orthosis of McGovern et al. in like manner to be connected to or integrated with a shoe, a boot, or other footwear to hold the patient's foot laterally fixed but in a flexure position front to back and thereby applies pressure to the foot which causes transmission of repeated sensory stimuli to the brain as the foot is repeatedly moved through its trajectory of walking movement.

Claims 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Romo et al. U.S. Publication No. (20160220409 A1) in view of Outred et al. U.S. Publication No. (20080004558).
With respect to claim 19, Romo et al. substantially discloses an ankle orthosis (11, figs.1-5 and 7) comprising: 
a proximal cuff (19) and [0026];
and
 a tensioning apparatus comprising an adjustment mechanism or dial-tensioning control mechanism (83) and [0062] and one or more cables (91) directly or indirectly connecting the proximal cuff (19) to a footplate (23); wherein the adjustment mechanism or dial-tensioning control mechanism (31) and [0039] is capable of adjusting and/or controlling a force or forces across and/or around one or more axes of rotation of a wearer's ankle joint [0061, a motion control system 81 having a linking system 100 arranged to dynamically link sagittal plane motion to coronal plane motion of the foot and/or vice versa. This is advantageous because a common mechanism of injury in ankle sprains is a combination of plantar flexion and inversion. By linking plantar flexion and inversion/eversion movement of the user's foot, the brace and motion control system can selectively control such movements and/or provide additional stability, facilitating range-of-motion rehabilitation, progressive muscle-strengthening exercises, proprioceptive training, and/or activity-specific training].
Room et al. substantially discloses the invention as claimed except a sock.
Outred et al. however, teaches an orthosis comprising a cuff (15) and a sock (10) and an elastic strap (20) connecting the cuff (15) and sock (10).  The elastic strap in combination with the rest of the device resists contraction of the plantar fascia when the wearer is at rest, preferably keeping the plantar fascia in a neutral to slight dorsiflexion by passive static tension, yet allow movement of the foot relative to the calf and ankle so that the wearer can walk when they want to or perform exercises that assist reduction of inflammation of the plantar fascia [0023]. 
In view of the teachings Outred et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the ankle orthosis of Romo et al. to substitute one known element for another to obtain predictable results.  Substituting the foot plate (15) of Romo et al. with the sock of Outred et al. adapted to be positioned to the foot of a wearer would have achieved the predictable result of dynamically link sagittal plane motion to coronal plane motion of the foot and/or vice versa. This is advantageous because a common mechanism of injury in ankle sprains is a combination of plantar flexion and inversion. 
 Where a claimed improvement on a device or apparatus is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement," the claim is unpatentable under 35 U.S.C. 103(a). Ex Parte Smith, 83 USPQ.2d 1509 (BPAI, 2007) (citing KSR International Co. v. Teleflex Inc., 550 U.S. ___, ___, 82 USPQ2d 1385, 1396 (2007).  Accordingly, Applicant claims a combination that only unites old elements with no change in the respective functions of those old elements, and the combination of those elements yields predictable results. KSR International Co. v. Teleflex Inc., 550 U.S. ___, ___, 82 USPQ2d 1385, 1395 (2007).
With respect to claim 20, the combination of Romo et al./Outred et al. teaches the one or more cables (91) are removeably attached to one or more different areas of the sock (underneath or on the side, as depicted in fig.1 of Romo et al. which shows the positioning of the cable on different areas of the footplate which would have been located in the same general areas when the footplate is substituted for the sock taught by Outred et al.).
With respect to claim 21, the combination of Romo et al./Outred et al. substantially discloses the invention as claimed.  Romo et al. further discloses the one or more cables are connected to one more cable guides (43 and 47, fig.1).

Claims 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over Romo et al./Outred et al. as applied to claim 19 above, and further in view of Williamson U.S. Patent No. (5277699).
With respect to claim 22, the combination of Romo et al./Outred et al. substantially discloses the invention as claimed except a tensioning element, wherein the tensioning element is attached to or continuous with the proximal cuff, the sock, or both, or wherein the tensioning element is provided between the proximal cuff and the sock.
Williamson however, teaches an orthotic device (shown in fig.11) comprising a proximal section (62) and a distal section (28) and a cable (20) and tensioning element (110) wherein the tensioning element (110) is provided between the cable (20) and the distal portion (28) and the proximal portion (62).
In view of the teachings of Williamson, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the ankle orthosis of Romo et al./Outred et al. by incorporating a tensioning element, the tensioning element is attached to or continuous with the proximal cuff, the sock, or both, or wherein the tensioning element is provided between the proximal cuff and the sock in order to ease or wholly prevent the condition known as knee snap or knee snap-back ([Col.6], lines 18-20) of Williamson.
With respect to claim 23, the combination of Romo et al./Outred et al./Williamson substantially discloses the invention as claimed. Williamson further teaches a tensioning element (110) comprising an energy storage element, elastomeric material, elastomer, spring ([Col.6], lines 16-20).
With respect to claim 24, the combination of Romo et al./Outred et al./Williamson substantially discloses the invention as claimed. Williamson further teaches a tensioning element or spring (110), wherein the tensioning element or spring (110) is operably attached indirectly to one or more preset or predetermined locations on the sock (as shown in fig.11).

Allowable Subject Matter
Claims 6-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The closest prior art drawn to McGovern et al. fails to show or make obvious the claimed combinations of elements particularly the limitations as set forth in dependent claims 6-7 which recite features not taught or suggested by the prior art drawn to McGovern et al.
McGovern et al fails to disclose or fairly suggest the one or more are moveable anchor or anchor points, wherein the one or more moveable anchor or anchor points direct a force or forces generated by the tensioning apparatus across and/or around the one or more axes of rotation of a wearer's ankle joint, in combination with the other elements (or steps) of the apparatus and method recited in the claims.  
Accordingly, a prima facie case of obviousness or an anticipation rejection cannot be established with respect to the claimed subject matter as set forth in claim 6.
Claim 7 is allowed insofar as they depend from the allowed base claim 6.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OPHELIA ALTHEA HAWTHORNE whose telephone number is (571)270-3860. The examiner can normally be reached M-F 8:00 AM-5:00 PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alireza Nia can be reached on 5712703076. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OPHELIA A HAWTHORNE/Primary Examiner, Art Unit 3786